
	
		I
		111th CONGRESS
		2d Session
		H. R. 5438
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Donnelly of
			 Indiana (for himself and Mr.
			 McCotter) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to direct the
		  Administrator of the Environmental Protection Agency to publish annually a list
		  of vehicles that satisfy requirements for certification as a low emission and
		  energy-efficient vehicle, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Fleet Modernization Act of
			 2010.
		2.List of low
			 emission and energy-efficient vehiclesSection 166 of title 23, United States Code,
			 is amended—
			(1)by redesignating subsection (f) as
			 subsection (g); and
			(2)by inserting after
			 subsection (e) the following:
				
					(f)List of low
				emission and energy-Efficient vehiclesNot later than 90 days after the date of
				enactment of the Municipal Fleet Modernization Act of 2010, and annually
				thereafter, the Administrator of the Environmental Protection Agency shall
				update and publish in the Federal Register a list of vehicles that satisfy
				requirements for certification as a low emission and energy-efficient
				vehicle.
					.
			
